Citation Nr: 0520699	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  99-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right wrist chronic synovitis with median and ulnar nerve 
irritation.

2.  Entitlement to an evaluation in excess of 10 percent for 
left wrist chronic synovitis with median and ulnar nerve 
irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to March 
1989 and from May 1989 to June 1990.  The veteran is right-
hand dominant.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied compensable evaluations for 
service-connected ganglion cysts of both wrists.  In a 
February 2003 rating decision, the RO discontinued the 
noncompensable evaluation assigned to the service-connected 
ganglion cysts of both wrists, and assigned a separate 10 
percent evaluation, each, for chronic synovitis with median 
and ulnar nerve irritation of the left and right wrists, 
effective April 8, 1998, the date of receipt of the increased 
rating claim.  

These matters were previously before the Board in May 2000 
and September 2003 when they were REMANDED to the RO for 
further development.  The requested development has been 
completed, and the matters are again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The service-connected right wrist synovitis is manifested 
by subjective complaints of pain on repetitive motion and 
heavy lifting, swelling, increased on use, and stiffness in 
the morning, with essentially full range of right wrist 
motion.  

2.  The service-connected right wrist median nerve irritation 
and ulnar nerve irritation are manifested by complaints of 
weakness and loss of grip strength, with no more than 
moderate carpal tunnel syndrome demonstrated by competent 
clinical evidence of record.

3.  The service-connected left wrist synovitis is manifested 
by subjective complaints of pain on repetitive motion and 
heavy lifting, swelling, increased on use, and stiffness in 
the morning, with essentially full range of left wrist 
motion.    

4.  The service-connected left wrist median nerve irritation 
and ulnar nerve irritation are manifested by complaints of 
weakness and loss of grip strength, with no more than 
moderate carpal tunnel syndrome demonstrated by competent 
clinical evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for right (major) 
wrist chronic synovitis with median and ulnar nerve 
irritation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.71a, Diagnostic Codes 
5020, 5215, 8515, 8516 (2004).  

2.  The criteria for a 20 percent rating for left wrist 
chronic synovitis with median and ulnar nerve irritation have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5020, 5215, 
8515, 8516 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Notice

A VA letter issued in February 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying full 
benefits, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 
C.F.R. § 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As noted above, a 
February 2004 letter requested that the veteran provide all 
information and evidence in his possession, pertinent to the 
appeal, to VA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any deficiency as to the timing of VCAA notice to 
the appellant is harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains post service VA and private treatment records 
and examinations.  

On VA examination in July 2003, the veteran reported that he 
was in vocational rehabilitation.  It appears from a reading 
of the treatment records associated with the C-file in 
October 2004, that in fact, the veteran's employment was part 
of an outpatient mental health program.  The veteran did not 
complete the program because of noncompliance.  The veteran 
is not service-connected for a mental disorder.  In this 
regard, the Board can identify no further development that 
would avail the appellant or aid the Board's inquiry.  Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Hence, VA's duty to assist the 
veteran in the development of his claims has been satisfied.  

Factual background

VA treatment records dated in October and December 1997 show 
complaints of pain in both wrists, right worse than the left, 
and limited range of motion.  The veteran complained that he 
was unable to pick up his baby and that he was having trouble 
sleeping.  He indicated he had not worked in 5 to 6 years 
because of his wrists.  He reportedly had had pain for 4 to 5 
years.  On physical examination in December 1997, he had full 
range of motion and some swelling and bogginess over the area 
of roughly the scapholunate interosseous ligament.  The 
examiner opined that such was likely consistent with more of 
a synovial proliferation rather than an actual ganglion.  
With radial and ulnar deviation, the veteran actually had a 
visible clunk that occurred at the area of the scapholunate 
joint.  Bone scans of the wrists definitely showed some 
increased uptake in the wrists, bilaterally.  It was worse on 
the right than the left.  On plain x-ray films, there was 
some widening of the scapholunate joint with a question of 
some shift of the lunate relative to the scaphoid that seemed 
to correct with ulnar deviation.  It was noted as medical 
history that previous testing had shown that the veteran's 
rheumatoid factor was negative, and the sedimentation rate 
was 6.  The assessment was persistent bilateral wrist pain 
with the right being greater than the left with the 
possibility of scapholunate dissociation on the right.  The 
physician added that he thought the veteran did have 
scapholunate interosseous dissociation and that he was early 
in the process.  He noted that from an orthopedic standpoint, 
the mechanical problem of scapholunate dissociation was a 
very difficult one, especially so in someone of his young age 
and intermittent symptomatology.  

In March 1998, the veteran was evaluated at the U.K.M.C., 
Rheumatology Clinic.  In relevant part, he complained of 
bilateral wrist pain of 8 years duration that was 
intermittent and variable in severity.  The veteran reported 
that it was worse with exercise.  He also reported swelling 
and morning stiffness of approximately one hour with a 
resolution of symptoms.  He reported medicating with 
Ibuprofen in the past.  The problem list shows arthritis in 
the wrists and left knee pain.  No neurologic abnormality was 
noted.  The physical examination reflected full range of 
motion in the left wrist with thickening of extensor tendons 
at the wrist.  The rheumatologist noted some flexor tendon 
sheath thickening at the bilateral dorsal wrist areas with 
about 10 degrees loss of extension of the right wrist.  In 
relevant part, the assessments were low-grade bilateral wrist 
synovitis of unknown etiology and possible early RA or a 
variant of Reiter's syndrome.  

A May 1998 VA joints examination shows complaints of pain in 
both wrists affecting the right more than the left mainly 
when performing manual labor or physical exercises.  He also 
experienced pain with heavy lifting and push-ups.  He 
complained of weakness in both hands and reported a weakening 
of his grip.  He stated that both wrists always felt stiff.  
He was aware of occasional swelling in both wrists.  It was 
noted that the veteran medicated with Piroxicam 20 milligrams 
for his wrist condition with moderate relief and no side 
effects.  The veteran reported flare-ups approximately once 
or twice a week lasting a couple of days associated with 
increased physical activity.  He stated that during flare-
ups, he wore a brace on both wrists and was unable to do any 
manual labor.  He wore braces about once or twice a week, 
whenever he experienced increased pain.  The veteran reported 
that he could not lift any heavy objects and that he could 
not type.  He was previously a tax examiner.  He has 
minimized his physical labor around the house because of his 
wrist condition.  

Objective findings:  Range of motion for the right wrist was: 
dorsiflexion active 75 degrees, and passive 85 degrees; 
palmar flexion active 75 degrees and passive 90 degrees; 
wrist radial deviation active 35 degrees and passive 40 
degrees; and wrist ulnar deviation active 40 degrees and 
passive 45 degrees.  Range of motion for the left wrist was:  
dorsiflexion active 75 degrees, and passive 90 degrees; 
palmar flexion active 75 degrees and passive 90 degrees; 
wrist radial deviation active 35 degrees and passive 45 
degrees; and wrist ulnar deviation active 30 degrees and 
passive 40 degrees.  There was no additional limitation due 
to pain, fatigue, or weakness present on physical 
examination.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement 
present.  There was no ankylosis present.  There were no 
constitutional signs of inflammatory arthritis present.  X-
rays of both wrists revealed bilateral deformities at the 
base of the fifth metacarpal suggestive of an old healed 
fracture.  There was also some widening of the 
navicular/lunate space with no new fracture or destruction as 
compared to previous x-rays.  The diagnosis was bilateral 
wrist pain.  

The examiner also remarked that the veteran experienced pain 
in both wrists affecting the right more than the left.  On x-
ray, there was no definite evidence of degenerative arthritis 
although bilateral deformities at the base of the fifth 
metacarpal were present suggestive of an old fracture.  The 
veteran was evaluated in an orthopedic clinic where the 
diagnosis of possible scapholunate interosseous dissociation 
was made as a cause of his joint pain.  He was referred to an 
orthopedic specialist.  Those results were pending.  The VA 
examiner added that the bilateral wrist condition was 
currently causing moderate disability.

A September 1998 statement from the U.K.M.C., Rheumatology 
Clinic reflects a chronic history of bilateral wrist pain and 
some low-grade evidence of synovitis on examination.  It was 
noted that a bone scan and magnification hand films had not 
been particularly informative.  The rheumatoid factor and ANA 
were negative.  On examination, the veteran had low-grade 
wrist synovitis.  He was started on Plaquenil.  The 
rheumatologist stated that he was willing to carry the 
veteran with a diagnosis of an undifferentiated autoimmune 
disease of the musculoskeletal system and hoped that a course 
of Plaquenil would improve the veteran's symptoms.  

VA outpatient records dated in January 1999 and September 
2000 show that the veteran was evaluated for increased 
discomfort in both wrists, right greater than the left.  On 
examination in September 2000, the veteran's hands were free 
of any signs of acute trauma.  The veteran had full range of 
motion in both wrists.  He demonstrated no discomfort on 
range of motion.  There was symmetrical muscle formation and 
no wasting.  He had small round rubbery like formations in 
the center of both wrists that were tender to palpation.  The 
assessments were bilateral wrist discomfort "?" etiology 
and "?" bilateral ganglion cysts.  A September 2000 x-ray 
report shows stable mild deformity of the right fifth 
metacarpal suggestive of an old traumatic injury; tiny 
calcific density near the base of the fifth metacarpal which 
could represent a small old avulsion fracture at that site; 
and, normal right wrist.  

VA treatment records dated in May and July 2001 reflect left 
hand pain and numbness of fingers of the right hand three 
weeks ago with history of ganglion cyst on the right hand.  
The veteran's previous occupations included steel worker for 
six weeks, prior to that he worked for the Internal Revenue 
Service.  The veteran medicated with Naproxen.  The Tinel's 
sign was positive bilaterally.  The Phelan's test was 
negative.  The assessment was possible carpal tunnel 
syndrome.  The plan was to schedule an EMG.

The report of the July 2001 bilateral median motor studies 
shows prolonged distal latencies with normal amplitudes and 
normal forearm conduction velocities.  Bilateral median, and 
bilateral median-to-radial, sensory studies showed prolonged 
median sensory distal latencies.  The right ulnar sensory 
study showed a normal distal latency and amplitude.  The 
impression was evidence of moderate bilateral carpal tunnel 
syndromes (right greater than the left).  

In response to VA's request for medical records, the RO 
received an August 2002 statement from U.K.M.C., which 
indicated that the veteran was last seen there in August 
1998.  

The VA joints examination conducted in January 2003 shows 
that the C-file was reviewed prior to the examination of the 
veteran.  On examination of the hands, there was a 1 x 2 
centimeter localized area of synovitis over the extensor 
tendons of the left hand.  Both wrists palmar flexed to 90 
degrees.  The right wrist dorsiflexed to 75 degrees.  The 
left wrist dorsiflexed to 45 degrees.  Forearm rotation to 
include pronation and supination was 90 degrees bilaterally.  
Sensation was intact over both hands.  The impression was 
chronic synovitis of both hands with secondary median/ ulnar 
nerve irritation.  The examiner concluded based on a review 
of the service medical records that the veteran had early 
symptoms of some type of synovitis of the hands while on 
activity duty.  The "ganglions" noted while on active duty, 
were simply the first signs of the generalized synovitis.  

The examiner also opined that the disease process had 
progressed and the veteran was currently unable to do any 
type of repeated or heavy work with his hands.  The examiner 
added that the veteran was unable to return to his chosen job 
in the construction trade because of the heavy manual labor.  
On the other hand, he had worked as a tax preparer and as a 
beautician.  In fact, he had owned his own beauty shop.  
While he was unable to return to heavy labor work, he could 
do some type of relatively light office work such as tax 
preparation without too much difficulty.  The examiner opined 
that the veteran should not be considered totally disabled 
because of his hands.  

The report of a July 2003 VA neurological examination shows 
that the examiner reviewed the C-file.  On review of the C-
file and noting the location of the fluid-filled lumps on the 
veteran's wrists and hands, the examiner was quite certain 
that those areas were ganglions.  The veteran reported that 
his wrists continued to be painful particularly when he did 
strenuous lifting or when he did any repetitive action with 
his wrists.  At rest, his wrists remained fairly comfortable 
and were not swollen or red.  The veteran reported that he 
noted swelling on the dorsal surface of the wrists.  The 
examiner remarked that it might be the ganglia, which were 
obvious on examination.  The veteran medicated with Motrin 
and other anti-inflammatories.  He was currently in 
vocational rehabilitation trying to find work, where his 
wrists were not going to be a limitation.  The veteran denied 
experiencing trouble with any other joints on the interview.  

On physical examination with respect to the neurologic 
disorders of the wrists and hands, the veteran was able to 
extend his left wrist 70 degrees and to flex 80 degrees with 
normal being 80 degrees and 90 degrees, respectively.  Left 
wrist ulnar deviation was 35 degrees and radial deviation was 
15 degrees, with normal being 20 degrees and 45 degrees, 
respectively.  On the right wrist, palmar flexion was 74 
degrees and dorsiflexion or extension was 70 degrees.  Ulnar 
deviation was 43 degrees and radial deviation was 16 degrees.  
On the right wrist, there was a soft 4 x 2.25 centimeter 
ganglion cyst on the right side, just distal to the wrist 
joint on the dorsum of the hand.  On the left, there was a 
4.5 x 2.5 centimeter fluid-filled cystic soft nontender 
lesion on the dorsum of the hand, again believed to be a 
ganglion cyst.  The neurologic examination revealed no 
sensory loss whatsoever in the fingers or hand.  Tinel's 
sign, the tapping on the ulnar radial nerve, created an 
electric-like pain in his middle, ring, and index fingers in 
each hand.  The ulnar nerve examination was entirely 
negative.  The diagnosis reflects that the EMG done in July 
2001 showed evidence of moderate bilateral carpal tunnel 
syndrome.  It was the examiner's opinion, that carpal tunnel 
syndrome was the working diagnosis on the neurologic 
worksheet.

The report of a July 2003 VA nerve conduction study shows a 
borderline sensory abnormality on the right side.  The 
examiner concluded that it was not enough to call it a carpal 
tunnel syndrome at that time.  He recommended a repeat study 
in 6-9 months to compare the results.  Other nerves tested 
were all normal.  

In relevant part, a February 2004 VA entry shows pain, 
tingling and numbness in the bilateral forearms.  The veteran 
reported numbness mostly in his middle, ring and little 
finger that was worse when he put pressure on the elbow.  
Symptoms were present in the left arm too but not as severe.  
The Tinel's and Phalen's signs were negative.  Sensation 
seemed intact.  There was no edema, cyanosis, or clubbing in 
the extremities.  He medicated with Citalopram Hydrobromide 
for mood.  In pertinent part, the assessment included rule 
out carpal tunnel syndrome.  

An April 2004 statement from the veteran reflects that he was 
unable to open jars, bottles or turn doorknobs.  He was 
unable to grasp or hold onto things.  He experienced numbness 
in 7 of 10 fingers.  He could not maintain a job due to his 
disability.  The veteran also reported that he did not 
qualify for vocational rehabilitation.  He added that he was 
being treated for depression; and, that he was homeless.

The veteran underwent nerve conduction studies at the VA in 
September 2004.  The September 2004 EMG report shows mild 
right carpal tunnel syndrome.  The left wrist was normal.  

In relevant part, a summary of VA treatment records received 
in October 2004 contained among other things duplicates of 
evidence already of record and VA mental health records.  X-
ray reports from the July 2003 VA examination show minimal 
osteoarthritic change and a remote fracture of the fifth 
metacarpal of the right wrist; and, evidence of a previous 
shrapnel injury in the left wrist.  The VA mental health 
records show the veteran was enrolled in work therapy in 
August 2003 and was discharged from the program in November 
2003 for noncompliance.  Other records show substance abuse 
and a possible mental health disorder.  

Disability ratings: In general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



A.  Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Diagnostic Code 5020 provides that synovitis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5020.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Pursuant to Diagnostic Code 5215, under which limitation of 
motion of the wrist is also evaluated, dorsiflexion less than 
15 degrees warrants a 10 percent evaluation for either major 
or minor wrist; and palmar flexion limited in line with 
forearm warrants a 10 percent evaluation for either major or 
minor wrist. 

Normal range of motion for the wrist is defined as follows: 
dorsiflexion (extension) to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2004). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Analysis

The clinical evidence of record has shown a 10 degree loss of 
extension (dorsiflexion) in the right wrist in March 1998 and 
a loss of ulnar and radial deviation on the July 2003 VA 
examination.  Otherwise, the evidence shows both wrists have 
manifested full range of motion.  

The Board turns to the veteran's contentions regarding flare-
ups, weakened grip strength, and the use of a brace/ splints 
(1998 and 2003).  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Even considering weakness in the wrists as alleged 
by the veteran in May 1998 and April 2004, the veteran did 
not demonstrate added pain, weakness, fatigue, or additional 
limitation of motion on examinations during the appeal.  
These criteria alone will not warrant a compensable 
evaluation under Diagnostic Code 5214 because there is no 
evidence of ankylosis of either wrist.  See DeLuca v. Brown, 
supra.  Further, the veteran's loss of radial or ulnar 
deviation of each wrist do not provide for a compensable 
rating.  See Diagnostic Code 5215.  Hence, a separate 
compensable rating is not warranted for the service-connected 
synovitis of either wrist based on limitation of motion.



B.  Rating diseases of the peripheral nerves

The veteran is right-hand dominant; his right wrist 
disability is rated as impairment of the "major" upper 
extremity.  38 C.F.R. § 4.69.

Diagnostic Code 8515 provides a 50 percent evaluation for 
severe incomplete paralysis of the median nerve of the major 
extremity, and a 40 percent evaluation for the minor 
extremity; for moderate incomplete paralysis, a 30 percent 
rating is warranted for the major extremity and a 20 percent 
evaluation is warranted for the minor extremity; if mild, a 
10 percent rating is warranted for the major or minor 
extremity.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diseases of the Peripheral Nerves (2004).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor functioning, tropic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section is moderate.  38 C.F.R. § 4.123 
(2004).

Diagnostic Code 8516 is also applicable as the veteran is 
service-connected for ulnar nerve irritation.  Severe 
incomplete paralysis of the ulnar nerve warrants a 40 percent 
rating for the major extremity, and a 30 percent rating for 
the minor extremity.  A 30 percent evaluation may be assigned 
for incomplete paralysis of the ulnar nerve of the major 
extremity that is moderate, and a 20 percent rating for the 
minor extremity that is moderate.  When mild, a 10 percent 
evaluation may be assigned for either the major or minor 
extremity.  Diagnostic Code 8516.  

Analysis

After a careful review of the record, and with resolution of 
doubt in the veteran's favor, the Board finds that the 
veteran's service-connected bilateral wrist nerve irritation 
warrants at most a 30 percent evaluation for the right 
(major) wrist, and a 20 percent evaluation for the left 
(minor) wrist, under Diagnostic Code 8515, based on the 
clinical records aggregated with the nerve conduction tests 
dated in July 2001, July 2003, and September 2004.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515-8516 (2004).  

As regards any sensory deficits of the left wrist, the Board 
notes that the July 2001 nerve conduction study demonstrated 
moderate carpal tunnel syndrome.  Subsequent testing and 
physical examinations were negative.  However, in July 2003, 
the Tinel's sign, the tapping on the ulnar radial nerve, 
created an electric-like pain in his middle, ring, and index 
fingers in each hand.  Still, the veteran complained of 
tingling and numbness in the left forearm, middle, ring, and 
little fingers in February 2004.  The Tinel's and Phalen's 
signs were negative on examination.  The veteran complained 
of weakness and loss of grip strength in April 2004.  Yet, 
the September 2004 electromyogram was normal for the left 
wrist.  

Given the "chronic" nature of the chronic synovitis of the 
left wrist with median and ulnar nerve irritation and the 
conflicting clinical findings with regard to the veteran's 
left carpal tunnel syndrome, the Board resolves all 
reasonable doubt in favor of the veteran, to find that the 
veteran's left wrist nerve irritation should be rated as 
moderate carpal tunnel syndrome and warrants a 20 percent 
rating, and no more, under Diagnostic Code 8515.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.14, 4.123, 4.124a, Diagnostic 
Codes 8515-8516 (2004).  

With regard to the service-connected right wrist nerve 
irritation, moderate bilateral carpal tunnel syndrome was 
identified in July 2001, while mild right carpal tunnel 
syndrome was identified on EMG testing in September 2004.  
Median sensory nerve findings were in the upper range of 
normal on examination in July 2003.  Given the chronic nature 
of the right wrist nerve irritation, and the conflicting 
clinical findings with regard to the veteran's right carpal 
tunnel syndrome, the Board resolves all reasonable doubt in 
favor of the veteran, and finds that the right wrist nerve 
irritation should be rated as moderate carpal tunnel 
syndrome, and warrants a 30 percent rating under Diagnostic 
Code 8515.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's chronic wrist synovitis with 
median and ulnar nerve irritation, to include under 
Diagnostic Code 8516 for incomplete paralysis of the ulnar 
nerve.  However, the Board finds that there has been no 
demonstration of deficit of the ulnar nerve so as to warrant 
a higher rating.  There is no other applicable diagnostic 
code which provides for a higher rating.  

Extraschedular consideration

Furthermore, the Board has considered whether the veteran's 
bilateral wrist disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board notes 
that the veteran's disability has not been shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for a disability rating in excess 
of the 30 percent rating for the chronic synovitis of the 
right wrist with median and ulnar nerve irritation under 
Diagnostic Code 8515; or in excess of the 20 percent 
evaluation for chronic synovitis of the left wrist with 
median and ulnar nerve irritation under Diagnostic Code 8515.  




ORDER

A 30 percent rating for service-connected right wrist chronic 
synovitis with median and ulnar nerve irritation, is granted, 
subject to the applicable laws governing the award of 
monetary benefits.  

A 20 percent rating for service-connected left wrist chronic 
synovitis with median and ulnar nerve irritation, is granted, 
subject to the applicable laws governing the award of 
monetary benefits.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


